Citation Nr: 0609137	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  03-08 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York




THE ISSUE

Entitlement to service connection for claimed bilateral heel 
condition.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans







ATTORNEY FOR THE BOARD

James DeFrank, Associate Counsel


INTRODUCTION

The veteran had active service from January 1957 to October 
1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 decision of the RO.  

In December of 2004, the Board remanded the case to the RO 
for additional development of the record.  


FINDINGS OF FACT

1.  The veteran is not shown to have been treated for a heel 
condition or to have related surgery during his period of 
active service.  

2.  The currently demonstrated bilateral heel condition is 
not shown to be due to any event or incident of the veteran's 
active service.  


CONCLUSION OF LAW

The veteran's bilateral heel disability is not shown to be 
due to disease or injury that was incurred in or aggravated 
by active service. 38 U.S.C.A.§§ 1131, 5107(b) (West 2002); 
38 C.F.R. 3.303(d) (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he has incurred a bilateral heel 
disability as a result of his active service. He argues that 
his heel condition resulted from a forced march while on 
active duty in August 1957.  

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO.  

In this case, the initial adjudication of the veteran's claim 
occurred in January 2000, which was prior to the enactment of 
the VCAA.  Therefore, it was impossible to have provided the 
veteran with the required preadjudication notice.  

The veteran was provided with VCAA notification letters in 
January 2002, March 2002, March 2003, December 2004, August 
2005 and December 2005.  These notices included the type of 
evidence needed to substantiate the claim for service 
connection.  

The veteran was also informed that VA would obtain service 
records, VA records, and records from other Federal agencies, 
and that with his authorization VA would obtain private 
medical records on his behalf or he could submit the records.  
The claim was then adjudicated in less than one year from the 
date of the notice.  

The March 2003 and December 2004 letters included language 
that essentially requested that the veteran provide any 
evidence in his possession that pertained to the claim. The 
February 2003 Statement of Claims also contained the 
necessary provisions of 38 C.F.R. § 3.159.  

As the notices came after the initial adjudication of the 
claim, the timing of the notices did not comply with the 
requirement that the notice must precede the adjudication.  

However, the action of the RO described above, cured the 
error because the veteran had a meaningful opportunity to 
participate effectively in the processing of his claim as he 
had the opportunity to submit additional argument and 
evidence, which he did.  

The RO has reconsidered the veteran's claim on a de novo 
basis after the receipt of this evidence.  For this reason, 
the veteran has not been prejudiced by the timing of the 
notices and no further development is needed to ensure VCAA 
compliance.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

As for content of the VCAA notices, the documents together 
comply with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence), of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); and, of Pelegrini, supra (38 C.F.R. § 3.159 notice).  

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  Following the December 2004 remand, 
additional records were obtained, and the veteran was 
afforded a VA examination.  

Numerous requests were made for records related to the 
veteran's service in the reserves from all relevant sources, 
but no more were forthcoming.  As there is no indication of 
the existence of additional evidence to substantiate the 
claim, the Board concludes that the duty to assist provisions 
of VCAA have been met.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A.§ 1131.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  

Pertinent law states that when there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b) 
(West 1991 & Supp. 2002).  

In a January 2005 statement, the veteran maintains that he 
suffered damage to his heels as a result of a forced march 
while he was on active duty in Japan in 1957.  

However, the service medical records do not show any 
complaint or finding of a heel condition while he was on 
active duty.  Furthermore, the recent examination opined that 
it was unlikely that his present condition of calcaneal 
spurring was related to the military service.  

The veteran applied for compensation in October 1999 claiming 
that his "heels were cut off" while on active duty in 1957.  
However, the veteran's service medical records from December 
1956 to December 1959 show no indications of any complaints, 
treatments or surgeries regarding the veteran's heel 
condition.  His December 1959 discharge examination indicated 
that his feet were "normal" as he had no listed defects.   

A June 1999 VA examination indicates that the veteran had a 
history of heel pain as well as surgery in 1958 for this 
condition.  He also complained of hip pain for the past ten 
years. The veteran was assessed with a history of heel pain.  

A September 2005 VA examination indicates that the veteran 
had reported having a history of foot problems since 1958.  
He complained of a history of bilateral heel pain as well as 
intermittent feet pain.  As a result of these symptoms, the 
veteran complained of pain and lack of endurance.  

The X-ray studies revealed bilateral tiny calcaneal spurs 
with no other abnormalities to the feet.  

The assessment diagnosed the veteran with bilateral calcaneal 
spurs.  However, the examiner noted that the veteran's 
service medical records were non-contributory.  

In a November 2005 opinion, the examining VA doctor stated 
that the veteran's heel condition was non-contributory for 
any condition of the feet during military service.  
Therefore, it was unlikely to be related to military service.  

The Board finds that service connection for a bilateral heel 
condition is not warranted.  

The veteran claims that there are missing medical records 
that pertain to the treatment for his bilateral heel 
condition.  In September 2001, the veteran indicated that he 
had repeatedly asked for help in locating his medical records 
as he claimed that the treatment notes had been eliminated.  

In February 2006, the veteran also requested that medical 
records specifically related to the veteran's active duty at 
Camp Fuji, Okinawa, Japan around August 1957 be obtained.  

The Board notes that efforts had been made to obtain the 
veteran's outstanding records in December 2004.  Searches for 
the veteran's medical records in 1958 were conducted but none 
were located.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipose, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

In this case, the preponderance of the evidence is against 
the claim, therefore the benefit of the doubt doctrine does 
not apply and service connection must be denied. 38 U.S.C.A. 
§ 5107(b) (West 2002); see Gilbert, 1 Vet. App. At 55-57.



ORDER

Service connection for a bilateral heel condition is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


